By the Court.
Upon the facts of the case, as reported in the bill of exceptions, it being found that the plaintiff did not object to the form or the want of execution of the deed prepared by the defendant, and that the mortgage, to which the plaintiff objected, was in the form agreed on, the judge was warranted in finding that the plaintiff had waived all objections to the deed, and had unjustifiably refused to carry out the contract between the parties. It does not appear that any question of law was decided erroneously. Hxoeptions overruled.